Citation Nr: 1720755	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-28 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to a separate compensable evaluation for a residual surgical scar associated with the service-connected degenerative joint disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Daniel Curry, Attorney





ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to October 1999.
      
This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C.  Jurisdiction over the case was subsequently transferred to the Regional Office (RO) in St. Louis, Missouri.  

Historically, the Veteran perfected an appeal as to the denial of service connection for the lumbar spine in a January 2008 rating decision.  In the April 2013 rating decision, the Agency of Original Jurisdiction granted service connection for lumbar spine degenerative joint disease and assigned a 10 percent evaluation, effective from the date of the Veteran's original claim.  The Veteran perfected an appeal as to the initial evaluation assigned in that decision.

In a May 2015 decision, the Board denied the Veteran's claim for a higher initial evaluation for the lumbar spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties and remanded the case to the Board.

The Board remanded the case for further development in April 2016.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).

FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the lumbar spine is not productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

2.  The Veteran has a linear surgical scar of the midline lower lumbar area that measures less than 6 square inches (39 square centimeters) and is superficial, stable, and painful, to include on examination.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for a separate 10 percent evaluation for a residual surgical scar associated with the service-connected degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2008 and 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the VA's duties to notify and assist have been met.  The Veteran is challenging the evaluation assigned in connection with the grant of service connection for the lumbar spine disability, and there is no need to provide additional notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).  All available service treatment records and post-service medical records have been obtained.  The Veteran has not identified any outstanding records pertinent to the issue decided herein, and he did not submit a completed VA authorization form for any additional non-VA treatment records, to the extent that the record suggests that he received such treatment.  See, e.g., April 2011, September 2012, and July 2016 RO letter (requesting Veteran identify any treatment providers and provide authorization forms for any additional non-VA health care providers for claimed disorder); April 2016 Board remand.  Adequate VA examinations were also obtained.  Moreover, the Board notes that there has been substantial compliance with the prior remand directives.  Indeed, there has been no assertion that these duties have not been satisfied in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, a uniform evaluation is warranted based on the evidence.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has contended that he is entitled to a higher initial evaluation for his service-connected lumbar spine degenerative joint disease.  He is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries to the Spine (General Rating Formula).

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial evaluation in excess of 10 percent is not warranted for degenerative joint disease of the lumbar spine.
Initially, the Board acknowledges the March 2016 private thoracolumbar spine evaluation with written statement from Dr. G.S. (initials used to protect privacy) submitted by the Veteran's representative in support of the claim.  The findings in that evaluation and written statement as to the range of motion measurements on examination are consistent with the 10 percent evaluation currently assigned, with forward flexion to 80 degrees, as well as extension to 25 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees, with no change in the range of motion after repetitive-use testing.  However, the evaluation suggests a greater level of functional impairment in other areas, including muscle spasm affecting the Veteran's gait, estimated functional loss due to pain during flare-ups, and incapacitating episodes.

On review of the record, the Board finds that the March 2016 private evaluation with written statement does not serve as a basis for an increased or staged evaluation in this case.  In this regard, the VA examinations and treatment records for the entire appeal period, both before and after the private evaluation, are consistent with each other and show that the Veteran's lumbar spine symptoms have remained essentially stable and consistent with no more than a 10 percent evaluation.  For example, the Veteran's gait has routinely been found to be normal, where Dr. G.S. found it to be abnormal.  See, e.g., VA examination reports from May 2007, November 2007, May 2011, and February 2017; VA treatment records from June 2009, September 2016, and October 2016.  In a September 2016 VA treatment record, the Veteran denied a change in balance or coordination, and it was noted that he showed a full range of motion, was able to get on to the examination table, lay back flat, do an unassisted sit-up to get off of the examination table, and was able to dress and undress, including socks and shoes, without difficulty.  During the February 2017 VA examination, the Veteran reported that he had no new symptoms, emphasizing that his problem with his back was upon awakening in the morning and if he had to mow his lawn or perform harder than normal work.  He also reported that, although he awoke in the morning with tightness in his lower back, he was able to go to work as a corrections officer after a daily 20 minute stretching program.  The remainder of the record, as discussed below, also shows this consistent disability picture.

Moreover, there is a question as to the accuracy of the findings in the March 2016 evaluation.  For example, Dr. G.S. indicated that the Veteran had incapacitating episodes over the past 12 months (the evaluation form includes the VA definition for incapacitating episodes outlined above); however, the Veteran specifically denied incapacitating episodes in the VA examinations, including in the February 2017 VA examination for the 12-month period prior to the examination, and the record does not otherwise establish that the Veteran was prescribed bed rest by a physician for his lumbar spine disability.  In addition, the total duration of incapacitating episodes as noted by Dr. G.S. would be consistent with the 10 percent evaluation already assigned.  Dr. G.S. also noted in the written statement that the Veteran appeared to have limitation and pain on motion throughout all of his range of motion testing, but then stated that he had pain when pushed to his limits and in extension range of motion at 25 degrees (the end of range of motion recorded in the evaluation report).

Based on the foregoing, the Board finds that the VA examinations and treatment records are the most probative evidence of the current severity and manifestations of the Veteran's lumbar spine disability.  As such, the March 2016 private evaluation with written statement does not provide a basis for an increased or staged evaluation, to the extent that this consideration is raised by the findings in that report.

Regarding the remainder of the evidence, the Veteran has not been shown to have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees based on the range of motion measurements of record.  In fact, the May 2007 VA examination revealed forward flexion to 78 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 45 degrees, all without pain on motion to that point.  The November 2007 VA examination revealed similar results, with forward flexion to 82 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 45 degrees, all without pain on motion to that point.  The May 2011 VA examination revealed forward flexion to 75 degrees, extension to 50 degrees, left and right lateral flexion to 35 degrees, and left and right lateral rotation to 50 degrees, all without pain on motion.  The January 2013 VA examination revealed forward flexion to 85 degrees (pain starting at 85 degrees), as well as extension to 30 degrees or greater, left and right lateral flexion to 30 degrees or greater, and left and right lateral rotation to 30 degrees or greater, all without pain on motion.

The February 2017 VA examination revealed forward flexion to 90 degrees, as well as extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees, with pain noted on forward flexion and left lateral flexion that did not result in or cause functional loss.  The range of motion measurements remained the same on passive motion.  The examiner indicated that a PPIVM test was used and yielded normal results, describing the test as an assessment technique to assist with identifying the location, nature, severity, and irritability of vertebral symptoms by testing the movement available at a specific spinal level through the application of a passive physiological movement.  The examiner further indicated that testing was performed pursuant to the requirements in Correia v. McDonald, 28 Vet. App. 158 (2016), and the findings included no pain on passive range of motion testing.
 
In addition, the Veteran has not been shown to have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, the May 2007/November 2007 VA examiner specifically indicated that the Veteran did not have muscle spasm, guarding, tenderness, abnormal movement, or deformities on examination.  The Veteran had a steady gait with good symmetry and rhythm with movements.  Similarly, while the Veteran reported a history of muscle spasm at the time of the May 2011 VA examination, the VA examiner indicated that he had a normal gait and no muscle spasm, localized tenderness, or guarding severe enough to result in an abnormal gait or abnormal spinal contour on examination.  The Veteran again reported a history of muscle spasms, occurring after performing farm work, during the January 2013 VA examination.  On examination, while the Veteran did have localized tenderness or pain to palpation, the examiner indicated that the Veteran did not have guarding or muscle spasm.  The February 2017 VA examiner indicated that the Veteran had muscle spasm, but that it did not result in an abnormal gait or abnormal spinal contour, noting the Veteran's description that he had a "burning, tightness" in his left back, but finding no myofascitic nodes when examining him.  On examination, the examiner also found that the Veteran had a normal gait, tandem walking, and a normal toe and heel walk; he easily sat in an upright position in a chair, changing from chair sitting to the examination table without evidence of pain, and he was easily able to turn himself over to the supine position for examination by the PPIVM method.  These findings are consistent with the Veteran's report of symptoms outside the examination setting as reported during the examination, including that he awakes in the morning with tightness in his lower back, but is able to go about his employment as a corrections officer after a daily 20 minute stretching program.  See also, e.g., VA treatment records from June 2009, September 2016, and October 2016 (normal gait found on evaluation).

The Board acknowledges the Veteran's reports of muscle spasms and tightness following weekend farm work and other harder than normal work, such as mowing his lawn; however, the preponderance of the evidence weighs against a finding that the Veteran's disability picture more nearly approximates muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

Moreover, there is no indication that the Veteran has had incapacitating episodes for a rating under the intervertebral disc syndrome rating criteria noted above.  The Board observes that there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for his lumbar spine disability.  The Veteran also specifically denied a history of incapacitating episodes during the 2007, 2011, and 2017 VA examinations.  As such, the Veteran has not been shown to have met the criteria for an increased evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The Board further finds that a separate disability rating is not warranted because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his already service-connected lumbar spine disability.  See Bierman v. Brown, 6 Vet. App. 125, at 129-32 (1994).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  A January 2007 VA treatment record shows that the Veteran reported that his right foot "rarely tingles."  A neurological examination performed at that time also yielded normal results, including on sensory testing.  See also VA treatment records from May 2008 (denying neurologic complaints, including change in sensation), June 2009 (denying neurologic complaints), September 2016 (denying neurological complaints, including change in sensation with a normal neurological evaluation); October 2016 (noting no neurological symptoms or deficits).

The Veteran endorsed radiating pain into the right buttock, as well as tingling in the right foot following physical work at the time of the May 2011 VA examination.  However, a neurological examination at that time revealed normal motor, muscle strength, and reflex testing.  There was some decreased sensation in parts of the left and right lower extremities (left great toe, medial and lateral malleolus, knee; right great toe); however, no diagnosed neurological abnormality related to the lumbar spine disability was provided.  He again reported a burning in the buttock in a November 2016 VA treatment record, yet neurological examinations performed as part of the May 2007, November 2007, January 2013, and February 2017 VA examinations yielded normal results, including on sensory testing.  Indeed, the January 2013 VA examiner specifically found that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy or any other diagnosed neurologic abnormalities or findings related to the lumbar spine disability.  The November 2016 VA treatment record further shows that, on neurological evaluation, sensation was intact, and there were normal results on muscle and reflex testing.  In addition, the February 2017 VA examiner found that right lower extremity paresthesias and/or dysesthesias was a symptom reported by the Veteran, but that the evaluation did not support a diagnosis of radiculopathy.

The March 2016 private evaluation does show that the results of straight leg raise testing were positive (noted to be suggestive of radiculopathy), with a finding of moderate bilateral lower extremity radiculopathy; however, a neurological examination at that time revealed normal sensory, muscle strength, and reflex testing.  The Board acknowledges the March 2016 written appellate brief in which the Veteran's representative refers to a "March 19, 2014" diagnosis of "persistent irritative radiculopathy due to lumbar disc herniation," but this diagnosis actually appears to be from a March 2004 treatment record associated with the Veteran's back surgery, which was several years prior to the appeal period.  The representative's reference to the May 2011 VA examination similarly does not provide a basis for a separate radiculopathy evaluation, based on the findings in the examination as discussed above.

Based on the foregoing, the preponderance of the evidence weighs against a finding that the Veteran has additional neurological deficiency so as to warrant a separate disability rating on this basis.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions, including constant tightness after several hours of weekend farm work and other harder than normal work, and the increased stress on his back since starting his job as a corrections officer.  See, e.g., VA examination reports from November 2007, May 2011, January 2013, and February 2017; May 2013 notice of disagreement (requesting higher evaluation under 38 C.F.R. § 4.59 due to pain, fatigue, and weakness due to his back); March 2016 private evaluation with written statement (reporting pain flares increasing from weekly to daily over the last month since he started his new job that required him to stand on his feet all day and required him to rest when he returned home from the day).  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 10 percent evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the May 2007/November 2007 and May 2011 VA examiners noted that testing was performed without pain on motion to the degrees measured, as stated above, and indicated that there was no additional limitation with repetitive motion.  The January 2013 VA examiner also noted that testing was performed without pain on motion, except for flexion, which was slightly reduced.  She further noted that there was pain on movement, but no additional limitation of motion or other functional loss after repetitive use.  In addition, the February 2017 VA examiner noted that testing was performed without pain on motion, except for forward flexion and left lateral flexion that did not result in or cause functional loss, with no additional limitation of motion or other functional loss after repetitive use.  That examiner also determined that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time, noting that the Veteran had so few objective signs of significant pain.  The Veteran did say that he had daily tightness in his back, but he was able to go about the day, including his work, after stretching.  During the VA examinations, muscle strength was also found to be normal.  Considering the results of the VA examinations in light of the Veteran's overall disability picture as shown in the record, including the reported flare-ups with pain, the disability does not more nearly approximate the criteria for the 20 percent evaluation.

Finally, the Board has considered whether the Veteran is entitled to a separate evaluation for the residual lumbar spine surgical scar noted in the January 2013 and February 2017 VA examination reports.  See also March 2004 operative report (right L5-S1 microdiskectomy) showing 1.5 inch surgical incision.  The record during the appeal period only shows current findings related to the scar in those VA examination reports.  The rating criteria for scars were amended, effective October 23, 2008.  Because the same evaluation is warranted in this case under both the old and new criteria under Diagnostic Code 7804, discussion of retroactivity principles is unnecessary.  Under Diagnostic Code 7804 prior to October 23, 2008, a maximum 10 percent evaluation is warranted for superficial scars, painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  Under Diagnostic Code 7804 since October 23, 2008, one or two unstable or painful scars warrant a 10 percent evaluation.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a separate 10 percent evaluation is warranted for the residual surgical scar associated with the service-connected degenerative joint disease of the lumbar spine.  The January 2013 and February 2017 VA examination reports show that the scar is linear, under a certain size, stable, and not productive of other disabling effects besides pain.  Therefore, a separate or higher evaluation is not warranted on those bases.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2008 and 2016).  The January 2013 VA examination report also shows that the scar was not painful; however, the February 2017 VA examination report shows that there was a burning sensation with palpation of the scar.  The finding on the February 2017 VA examination warrants a separate evaluation under Diagnostic Code 7804.  

Therefore, the Board finds that a separate 10 percent evaluation for the residual surgical scar associated with the service-connected lumbar spine disability is warranted, and the claim is granted to this extent.  The Board also finds that the weight of the evidence is against an initial evaluation in excess of 10 percent for the lumbar spine disability.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied in this regard.  Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.

Entitlement to a separate 10 percent evaluation for a residual surgical scar associated with the service-connected degenerative joint disease of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


